                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KUSHAWN S. MILES, #237011,                   )
                       Plaintiff,            )
                                             )      No. 1:18-cv-352
-v-                                          )
                                             )      Honorable Paul L. Maloney
MICHIGAN DEPARTMENT OF CORRECTIONS,          )
et al.,                                      )
                     Defendants.             )
                                             )

                                    JUDGMENT

      In accordance with the memorandum opinion and order entered on this date (ECF

No. 41), and pursuant to Fed. R. Civ. P. 58, JUDGMENT hereby enters.

IT IS SO ORDERED.

Date: September 24, 2019                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
